FILED
                           NOT FOR PUBLICATION                                MAR 26 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GREGORY BROWN,                                   No. 10-56202

              Plaintiff - Appellant,             D.C. No. 5:07-cv-00491-RBL-OP

  v.
                                                 MEMORANDUM*
COUNTY OF RIVERSIDE,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted February 6, 2014**

Before: LEAVY, GRABER, and W. FLETCHER, Circuit Judges.

       Plaintiff-Appellant Gregory Brown brought this action against his former

employer, Defendant-Appellee County of Riverside, alleging racial discrimination

in violation of 42 U.S.C. § 1981 and California state law. Brown appeals from a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jury verdict in the County’s favor. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

         In May 2006, Brown was terminated from his employment with the

Riverside County Waste Management Department, a subdivision of the County of

Riverside, after allowing his minor child to ride a motorcycle at a waste dump

facility owned and operated by his employer. Brown brought racial discrimination

and retaliatory discharge claims related to his employment and subsequent

termination. Brown’s lawyer voluntarily dismissed his retaliation claims before

trial.

         Brown raises numerous claims on appeal, including (1) that the district judge

was biased, (2) that the district court improperly allowed extensions, (3) that

prospective jurors were challenged on account of their race in violation of Batson

v. Kentucky, 476 U.S. 79 (1986), and (4) that the district court improperly excluded

certain testimony. Brown also brings what appear to be claims challenging the

litigation strategy of his trial counsel. Finally, Brown claims that the evidence

warrants reversal of the jury verdict.

         Brown provides little in the way of factual or legal support for his claims.

Brown’s allegation of bias on the part of the district judge is wholly unsupported

by the record. He does not identify any particular extensions as improper, and it


                                            -2-
does not appear from the record that the court granted an inordinate number of

extensions or continuances.

      Brown’s trial counsel failed to raise any objection to defense counsel’s

peremptory challenges, and the record on appeal does not indicate which jurors

were stricken as a result of defense counsel’s challenges. We therefore cannot say

that the district court plainly erred in allowing these challenges. See United States

v. Contreras-Contreras, 83 F.3d 1103, 1105 (9th Cir. 1996) (applying plain error

analysis to a Batson claim where no objection was raised at trial).

      The district court did not abuse its discretion in excluding evidence of an

unrelated incident involving Brown’s former supervisor and two County of

Riverside employees. Nor did it abuse its discretion in excluding testimony

relating to an alleged incident of misconduct by County personnel that occurred

after Brown’s termination.

      Brown’s remaining claims are similarly unavailing.

      Brown appears to be dissatisfied with his trial counsel’s decision to

voluntarily dismiss his retaliation claims. Because those claims were not presented

to the trial court, we cannot review them here. See Padgett v. Wright, 587 F.3d
983, 986 n.2 (9th Cir. 2009) (per curiam).




                                         -3-
      Finally, the jury’s verdict was supported by substantial evidence.

“Substantial evidence is such relevant evidence as reasonable minds might accept

as adequate to support a conclusion even if it is possible to draw two inconsistent

conclusions from the evidence.” Landes Constr. Co. v. Royal Bank of Can., 833
F.2d 1365, 1371 (9th Cir. 1987).

      County of Riverside asserts that Brown’s appeal was frivolous, and seeks an

award of attorney’s fees as a sanction. Although we have discretion to award

attorney’s fees as a sanction against frivolous appeals, see Fed. R. App. P. 38, “we

are reluctant to impose penalties against any litigant, particularly one appearing pro

se.” Wood v. McEwen, 644 F.2d 797, 802 (9th Cir. 1981) (per curiam). We decline

to do so here.

      AFFIRMED.




                                         -4-